Pierce, J., dissenting: In my opinion, gifts made to or for the benefit of all individuals who happen to be enrolled as students in a particular school as of a particular date, do not qualify for deduction as gifts “to he used * * * exclusively for * * * charitable * * * or educational purposes”; and this seems especially true where the individuals composing such class are to be determined without regard to financial need and without regard to whether even their own educational expenses have been paid by them personally, and where there is no restriction whatever on how the gifts may be used by such individuals. Nor do I think the result is different where the money for such gifts is transferred in the first instance to a bank, as trustee, which is not a charitable or educational organization, which has no control or discretion respecting how the gifts shall be used by the individual beneficiaries, and which is directed to identify such beneficiaries merely by inspection of the enrollment records of the particular school.